           Case 1:19-cv-11993 Document 1 Filed 09/22/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                                DOCKET NO. __________________



RICHARD FONTAINE,
Plaintiff
v.

FRITO-LAY, INC.,
Defendant


                                    COMPLAINT

                                      PARTIES

Richard Fontaine in a natural person residing at 113 Walcott Street, Stow,
Massachusetts 01775.

Frito-Lay, Inc. is a corporation headquartered at 5600 Headquarters Drive, Plano,
Texas 75024.

                                   JURISTICTION

Jurisdiction is proper in this Court because, under the diversity statute, the
tortious act alleged took place within the Commonwealth of Massachusetts; the
parties are from different states, and the damages sought by the Plaintiff exceed
$75,000. [28 U.S.C. § 1332.]




                                          1
           Case 1:19-cv-11993 Document 1 Filed 09/22/19 Page 2 of 4




                            PERSONAL JURISDICTION

Jurisdiction is proper over Defendant Frito-Lay under the Massachusetts Long Arm
Statute, where an out-of-state Defendant has caused tortious injury within the
Commonwealth. [M.G.L. Chapter 223A, Section 3].



                                      FACTS

1.On Thanksgiving evening, 22 November 2018, the Plaintiff discovered a dead
mouse in the bag of Frito-Lay Cheetos from which he was eating.

2. The 8-ounce bag of Cheetos had been purchased from Stop & Shop, Hudson,
Massachusetts, on or about 20 November 2018.

3. After reaching into the bag for another mouthful of Cheetos, Mr. Fontaine felt
what he thought might have been a ball of hair.

4. Rather, discovering it was a dead mouse, the Plaintiff proceeded to the
bathroom of his residence, where he vomited.

5. Subsequent to the incident, the Plaintiff developed an aversion to food and lost
about 25 pounds.

6. The Plaintiff has been emotionally traumatized, and has flash backs to the
event.

7. Frito-Lay turned the matter over to Sedgwick Insurance.


                                         2
            Case 1:19-cv-11993 Document 1 Filed 09/22/19 Page 3 of 4




8. Sedgwick Insurance refused to negotiate unless the Plaintiff surrendered the
mouse for lab testing at a place under the control of the Defendant.

9. The Plaintiff objected—that the mouse should be examined at a neutral facility.

10. As a consequence of the incident, the Plaintiff has developed an eating
disorder.

11. The Plaintiff has vowed to never again eat Cheetos, a product he formerly
enjoyed.

12. The mouse remains frozen, under the control of the Plaintiff.



                               CAUSES OF ACTION

                                  NEGLIGENCE

Defendant Frito Lay owed the Plaintiff a duty of care that the product purchased
by the Plaintiff for human consumption be free of contamination.

That duty was breached when—through some failure in the production process- a
mouse was sealed into the bag along with the food product.

The Plaintiff suffered physically and emotionally when he consumed the product
and discovered the dead mouse among the Cheetos.

But for the negligence of Frito Lay, the mouse could not have been sealed into the
food product bag.

WHEREFORE, the Plaintiff asks for an award of $1,000,000 to compensate for pain
and suffering, and whatever other relief the Court deems appropriate.


                                         3
           Case 1:19-cv-11993 Document 1 Filed 09/22/19 Page 4 of 4




Respectfully Submitted,

Richard Fontaine by his Attorney,

_____________/s/_____________
Mark Ellis O’Brien
Post Office Box 342
Lunenburg, Massachusetts 01462
978.990.6105.
justice457@gmail.com




                                      4
